Opinion filed August 12, 2021




                                      In The

        Eleventh Court of Appeals
                                   __________

                                No. 11-21-00147-CR
                                    __________
     JASON SOUTHERN A/K/A JASON CRAIG SOUTHERN,
                      Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 21758B

                      MEMORANDUM OPINION
      Appellant has filed in this court a motion to dismiss his appeal. Appellant
asserts in his motion to dismiss that he no longer wishes to prosecute this appeal.
The motion to dismiss is signed by both Appellant and Appellant’s counsel in
compliance with Rule 42.2 of the Texas Rules of Appellate Procedure.
      The motion is granted, and the appeal is dismissed.


August 12, 2021                                             PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.